Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153074(48)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SHELBY TOWNSHIP,                                                                                         Joan L. Larsen,
           Petitioner-Appellant,                                                                                     Justices
                                                                   SC: 153074
  v                                                                COA: 323481
                                                                   MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION
  OF MICHIGAN,
             Charging Party-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal League and
  the Public Corporation Law Section of the State Bar of Michigan to participate as amicus
  curiae and file a joint amicus brief is GRANTED. The amicus brief submitted on April 1,
  2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 6, 2016
                                                                              Clerk